DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 42 recites the limitation "the gap" in line 33.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 51 depends from cancelled claim 40 and as such its scope is impossible to ascertain.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 45-49 and 51-53 are rejected under 35 U.S.C. 102a1 as being anticipated by Draebel et al. (US 5,031,757, note added language from the previous office action in bold).
  	Draebel shows a transport device 12 that is configured and disposed to transport products, such as bottles, cans, boxes, pouches, and similar containers, individually or in groups or packages, in a transport direction from a first product handling device to a second product handling device.  The transport device includes a support frame 54/55/48 and at least one support rail structure 60 mounted thereon.  The at least one support rail structure is elongated and disposed with its length essentially parallel to the transport direction.  A transport element 10 is configured and disposed to be driven in a circulating manner in a loop around a first deflection device 126 and a second deflection device (not shown) disposed at opposite ends of the loop. The at least one transport element is configured to form a product transport surface configured to support products thereon and transport products in the transport direction between the first deflection device and the second deflection device.  The at least one transport element is supported on the at least one support rail structure 60 between the first deflection device and the second deflection device and is configured to slide on the at least one support rail structure. At least one sliding rail structure 68/70 is connected to the at least one support rail structure between the at least one support rail structure and the at least one transport element.  The at least one sliding rail structure is configured and disposed to provide a sliding surface to permit the at least one transport element to slide along the at least one support rail structure.  The at least one sliding rail structure is connected to the at least one support rail structure by a form fit and friction fit along the entire length of the at least one support rail structure (see column 10, lines 15-35 and figure 10).
 	The at least one sliding rail structure is located in a fixed position on the at least one support rail structure in a plane parallel or essentially parallel to a transport plane defined by the product transport surface (see figure 7).  The at least one sliding rail structure has U-shaped cross-section.  The at least one sliding rail structure comprises includes first and second limb sections 70 connected by a web section disposed to connect the first and second limb sections.  The first and second limb sections are disposed transverse to and to extend from the web section at angles less than 90° so that the limb sections resiliently and frictionally engage the support rail structure.  The first and second limb sections are elastically deformable to permit the first and second limb sections to be temporarily displaced away from one another by a displacement force to permit the at least one sliding rail structure to be pressed onto the at least one support rail structure.  The first and second limb structures would then be displaced inwardly toward one another by a return force to permit the first and second limb sections to contact the at least one support rail structure to create the friction fit.  As can be seen in figure 5, the inward angling of the first and second limb sections beans that a gap between the ends of the first and second limb sections is less than a cross-sectional width of the first web section.   As described above, Draebel shows all the structure required by claims 45-49 and 51-53.
In response to this rejection, the applicant’s representative asserts that the subject matter of claim 12 has been incorporated into claim 45.  The examiner respectfully disagrees.  The subject matter of claims 10-11, from which claim 12 depended was not incorporated into claim 45. As such, claim 45 does not require that the sliding rail is configured to be symmetrical as viewed in a longitudinal cross section as did claim 12. While Smith is not symmetrical in this fashion, it does have the remaining structure required by the claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of the discussion in the “Technical Field” section of the present application.
 	Smith shows generally all the structure required by the claims but it does not explicitly describe or show a first and second beverage bottling device comprising one of a bottle filling device, a beverage bottle closing device, or a beverage bottle packaging device.  However, Smith is directed to an improvement of a conveyor in a bottling plant.  While the devices of the bottling plant are not explicitly disclosed, it should be noted, as it is in the “Technical Field” discussion on pages 1-3, that the use of conveyors in a bottling plant with beverage bottling devices such as bottle filling devices, beverage bottle closing devices, and a beverage bottle packaging devices are well known in the art. As such, it would have been obvious to use the transport conveyor device of Smith in a bottling machine with a bottle filling device, a beverage bottle closing devices, and a beverage bottle packaging device as required by claims 1-2. 
 	In response to this rejection, the applicant’s representative asserts that the subject matter of claim 12 has been incorporated into claim 41.  The examiner respectfully disagrees.  The subject matter of claims 10-11, from which claim 12 depended was not incorporated into claim 41. As such, claim 41 does not require that the sliding rail is configured to be symmetrical as viewed in a longitudinal cross section as did claim 12. While Smith is not symmetrical in this fashion, it does have the remaining structure required by the claims.  
	The applicant’s representative also asserts that that subject matter of claim 3, which was indicated as being allowable, has been incorporated into claim 42 so that the claim is not in condition for allowance. The examiner respectfully disagrees. The subject matter of claim 3 was not incorporated into claim 42 in its entirety. While the limitations concerning the first and second limb sections and the first web section of the sliding rail structure were incorporated, the limitations concerning the third and fourth limb sections of the rail structure were not incorporated. As described in section 5 above, the sliding rail structure has all the structure required by the claims. As such, in the absence of any particular arguments with respect to what claimed structure is lacking in Smith, the rejection of claim 42 is maintained. 
Claims 45-53 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (US 6,796,418) in view of Smith.
 	Harrison shows a transport device 10 that is configured and disposed to transport products, such as bottles, cans, boxes, pouches, and similar containers, individually or in groups or packages, in a transport direction from a first product handling device to a second product handling device.  The transport device includes a support frame 36 and at least one support rail structure 56 mounted thereon.  The at least one support rail structure is elongated and disposed with its length essentially parallel to the transport direction.  A transport element 12 is configured and disposed to be driven in a circulating manner in a loop around a first deflection device 22 and a second deflection device 16 disposed at opposite ends of the loop. The at least one transport element is configured to form a product transport surface configured to support products thereon and transport products in the transport direction between the first deflection device and the second deflection device.  The at least one transport element is supported on the at least one support rail structure 56 between the first deflection device and the second deflection device and is configured to slide on the at least one support rail structure. At least one sliding rail structure 80 is connected to the at least one support rail structure between the at least one support rail structure and the at least one transport element.  The at least one sliding rail structure is configured and disposed to provide a sliding surface to permit the at least one transport element to slide along the at least one support rail structure.  The at least one sliding rail structure is connected to the at least one support rail structure by a form fit and friction fit along the entire length of the at least one support rail structure (see column 5, lines 25-35 describing the tight engagement between the sliding rail structure 80 and the support rail structure 56).
 	The at least one sliding rail structure is located in a fixed position on the at least one support rail structure in a plane parallel or essentially parallel to a transport plane defined by the product transport surface (see figures 6-7).  The at least one sliding rail structure has U-shaped cross-section.  The at least one sliding rail structure comprises includes first and second limb sections 70 connected by a web section disposed to connect the first and second limb sections (see figure 7).  The first and second limb sections are disposed transverse to and to extend from the web section at angles limb sections resiliently and tightly and frictionally engage the support rail structure.  The at least one sliding rail structure is configured as a one-piece plastic structure (see column 5, lines 25-35).  The least one sliding rail structure is configured to be symmetrical as viewed in a longitudinal cross-section with respect to a plane oriented perpendicular to the transport plane along the length of said at least one sliding rail structure (see figure 7).  As described above, Harrison et al. shows generally all the structure required by claims 45-53, except for the first and second limbs that are elastically deformable so that they may be temporarily displaced away from one another and then displaced inwardly toward one another by a return force as required by the claims. 
However, it should be noted that the sliding rail structure strip of Smith has a similar shape to the sliding rail structure of Harrison and that they are both attached to supporting rail structures to serve the same purpose of supporting a transport element.  Additionally, Smith teaches that such a sliding rail structure 24 may advantageously mounted on a supporting rail structure by curving the first and second elastic limb sections inwardly an angle with respect to said web section at an angle that is less than 90° so that they may engage a correspondingly shaped support rail.  As described in column 3, lines 25-45, the first and second limb sections are elastically deformable to permit the first and second limb sections to be temporarily displaced away from one another by a displacement force to permit the at least one sliding rail structure to be pressed onto the at least one support rail structure.  The first and second limb structures would then be displaced inwardly with a snapping action toward one another by a return force to permit the first and second limb sections to contact the at least one support rail structure to create the friction fit.  Smith teaches that arrangement assures a tight fit on the supporting rail structure with no tendency to hump or warp without the use of conventional constructions (see column 3, lines 45-50). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to form the sliding rail structure of Harrison in the above described fashion so that a tight fit on the supporting rail structure without hump or warp is assured according to the teachings of Smith.  When this is done, the resulting device would have all the structure required by claims 45-53.
In response to this rejection, the applicant’s representative asserts that the subject matter of claim 12 has been incorporated into claim 45. The examiner respectfully disagrees.  The subject matter of claims 10-11, from which claim 12 depended was not incorporated into claim 41. Furthermore, even if the subject matter of claim 12 has been incorporated in its entirety, it should be noted that claim 12 was rejected in the previous office action as being unpatentable over Harrison et al. (US 6,796,418) in view of Smith. Therefore, in the absence of further argument, the rejection is maintained. 
Allowable Subject Matter
Claims 43-44 and 54-60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK A DEUBLE/Primary Examiner, Art Unit 3651